Case 1:21-cv-00282 Document 1-1 Filed 03/05/21 Page 1 of 1 PageID# 41




                                   MOTION PICTURE            Certificate Number
            OWNER
                                     Angel Has Fallen         PA0002197434,
     Fallen Productions, Inc.                                 PAu003917080
                                            Ava               PA0002235557,
       Eve Nevada, LLC                                        PAu003943693
                                         Automata             PA0001923090,
    Millennium Funding, Inc.                                  PAu003712705
                                  The Hitman’s Bodyguard      PAu003844508,
   Bodyguard Productions, Inc.                                PAu003849477
                                         Criminal             PA0001984029,
    Millennium Funding, Inc.                                  PAu003772954
  Gunfighter Productions, LLC      Disturbing the Peace        PAu003991009
                                    Extremely Wicked,         PAu003953148,
     Voltage Holdings, LLC        Shockingly Vile and Evil    PAu003905674
      HB Productions, Inc.                Hellboy              PA0002176664

    Killing Link Distribution,          Kill Chain             PAu003975781
              LLC
                                                              PA0001982831,
      LHF Productions, Inc.         London Has Fallen
                                                              PAu003789521
    Millennium Funding, Inc.      Mechanic: Resurrection       PA0001998057

   Rambo V Productions, Inc.       Rambo V: Last Blood         PA0002202971

       Wonder One, LLC                    The 2nd              PAu004025415


                                 Exhibit “1”
